IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PHILLIP PLEDGER, BY BENITA           : No. 31 EAL 2019
PLEDGER, AS GUARDIAN OF HIS          :
PERSON AND CONSERVATOR OF HIS        :
ESTATE,                              : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
                   Respondent        :
                                     :
                                     :
             v.                      :
                                     :
                                     :
JANSSEN PHARMACEUTICALS, INC.,       :
JOHNSON & JOHNSON AND JANSSEN        :
RESEARCH & DEVELOPMENT, LLC,         :
                                     :
                   Petitioners       :

PHILLIP PLEDGER, BY BENITA           : No. 32 EAL 2019
PLEDGER, AS GUARDIAN OF HIS          :
PERSON AND CONSERVATOR OF HIS        :
ESTATE,                              : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
                   Respondent        :
                                     :
                                     :
             v.                      :
                                     :
                                     :
JANSSEN PHARMACEUTICALS, INC.,       :
JOHNSON & JOHNSON CO. AND            :
JANSSEN RESEARCH &                   :
DEVELOPMENT, LLC,                    :
                                     :
                   Petitioners       :


                                 ORDER



PER CURIAM
     AND NOW, this 2nd day of August, 2019, the Petition for Allowance of Appeal is

DENIED.




                       [31 EAL 2019 and 32 EAL 2019] - 2